Citation Nr: 0913627	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-06 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
effective October 31, 1990, an initial rating higher than 20 
percent effective August 1, 1996, and an initial rating 
higher than 30 percent effective February 25, 2003, for left 
sural nerve neuroma with neurologic deficit.  

2. Entitlement to an initial rating higher than 10 percent 
for recurrent peroneal subluxation of the right lower 
extremity.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1, 1989 to October 30, 1990, with 8 months and 12 
days of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1991 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, the Board remanded the case to the RO for 
additional development.  As noted at that time, the Veteran 
in March 1993 had perfected an appeal of the RO rating 
decision in September 1991, which assigned a 10 percent 
rating for left sural nerve neuroma with neurologic deficit, 
and a 10 percent rating for recurrent peroneal subluxation of 
the right lower extremity, effective October 31, 1990.  She 
subsequently relocated several times, with her claims file 
being transferred to different regional offices but never to 
the Board for consideration.  In this intervening period, she 
filed claims for a higher rating, which the RO granted for 
the left lower extremity (i.e., 20 percent effective August 
1, 1996, and 30 percent effective February 25, 2003).  This 
case apparently comes to the Board on appeal from a June 2003 
rating decision of the Houston RO.  However, given the 
foregoing history, the Veteran's claim has actually been in 
appellate status since 1993.  Thus, the issues on appeal are 
phrased accordingly.  


FINDINGS OF FACT

1.  The left sural nerve neuroma with neurologic deficit is 
manifested by no more than mild incomplete paralysis for the 
period from October 31, 1990 to August 1, 1996; by no more 
than moderate incomplete paralysis for the period from August 
1, 1996 to February 25, 2003; and by no more than severe 
incomplete paralysis for the period beginning February 25, 
2003.

2.  For the period prior to September 16, 2008, the recurrent 
peroneal subluxation of the right lower extremity was 
manifested complaints of chronic right ankle pain; clinical 
findings demonstrated moderate limitation of motion of the 
ankle, without ankylosis.  

3.  For the period beginning September 16, 2008, the 
recurrent peroneal subluxation of the right lower extremity 
is manifested by complained of chronic right ankle pain; 
clinical findings demonstrated marked limitation of motion of 
the ankle, without ankylosis, and X-ray evidence of 
osteoarthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
effective October 31, 1990, an initial rating higher than 20 
percent effective August 1, 1996, and an initial rating 
higher than 30 percent effective February 25, 2003, for left 
sural nerve neuroma with neurologic deficit, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8521 (2008).

2.  The criteria for an initial rating higher than 10 
percent, prior to September 16, 2008, for recurrent peroneal 
subluxation of the right lower extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271 (2008).

3.  The criteria for an initial rating of 20 percent, 
effective September 16, 2008, for recurrent peroneal 
subluxation of the right lower extremity, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5271 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The RO provided the Veteran with post-adjudication VCAA 
notice by letters, dated December 2005 and June 2007.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claims for increase, namely, evidence 
indicating an increase in severity of the service-connected 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Veteran was also 
notified that VA would obtain service records, VA records and 
records of other Federal agencies, and that she could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with her authorization VA would 
obtain any such records on her behalf.  The notice in June 
2007 included the provisions for the effective date of a 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice came after the initial 
adjudication, which was prior to the enactment of the VCAA, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case, dated in December 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  



As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the Veteran is rated, at this 
stage of the appeal, when the Veteran already has notice of 
the rating criteria as provided in the statements of the case 
in January 1993 and February 2005, and in the supplemental 
statements of the case in May 2006 and December 2008, a 
reasonable person could be expected to understand from the 
notice what the criteria were for rating the disability, and 
further notice of the exact same information would not aid in 
substantiating the claims.  For this reason, the content 
error did not affect the essential fairness of the 
adjudication, rebutting the presumption of prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claims.  The Veteran was afforded the 
opportunity for a hearing, but in May 1993 she canceled the 
hearing that had been scheduled for July 1993.  In a June 
2007 letter, she was asked to clarify whether she wanted a 
hearing, but she never responded.  

The RO has obtained VA records, and the Veteran has submitted 
records from her private physicians.  She has not identified 
any additional pertinent records, to include private records, 
for the RO to obtain on her behalf.  

VA has conducted medical inquiry in an effort to substantiate 
the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was 
afforded a VA examinations in August 1991, April 2003, 
January 2006, and September 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Furthermore, the Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is 
an initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of VA and private 
records and VA examination reports of August 1991, April 
2003, January 2006, and September 2008.  The pertinent law as 
applied to the facts of this case will be discussed herein 
below.  

Left Sural Nerve Neuroma With Neurologic Deficit

The service-connected left sural nerve neuroma with 
neurologic deficit is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, as follows:  10 percent effective 
October 31, 1990, 20 percent effective August 1, 1996, and 30 
percent effective February 25, 2003.  



Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for external 
popliteal nerve (common peroneal), incomplete paralysis 
warrants a 10 percent rating when mild, 20 percent rating 
when moderate, and 30 percent rating when severe.  Complete 
paralysis of the external popliteal nerve warrants a 40 
percent rating, as shown by the following manifestations:  
foot drop and slight droop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost, abduction of foot lost, 
adduction weakened, anesthesia covers entire dorsum of foot 
and toes.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In consideration of the findings discussed below, the Board 
finds that under Diagnostic Code 8521 manifestations of the 
left sural nerve neuroma with neurologic deficit do not 
reflect more than mild incomplete paralysis prior to August 
1, 1996; do not reflect more than moderate incomplete 
paralysis from August 1, 1996 to February 25, 2003; and do 
not reflect more than severe incomplete paralysis beginning 
on February 25, 2003.

Period Prior to August 1, 1996

At the time of an August 1991 VA examination, the Veteran 
complained of painful paresthesias along the lateral ankle, 
which was worse with weightbearing.  She noted decreased 
proprioception in the ankle, and used a cane due to pain and 
instability in her ankles, as well as decreased sensation in 
the left ankle.  There was marked paresthesias along the left 
ankle with decreased sensation along the lateral border of 
the foot and lateral plantar aspect of the foot.  There was 
marked tenderness along the entire lateral ankle.  She was 
referred to the pain clinic for evaluation of the neuroma and 
for consideration of injections and possible TENS unit.  

VA records show that in June 1992 the Veteran was seen with 
left ankle pain, as a possible sprain.  Neurological 
examination was normal except for hypesthesia of the left 
peroneal distribution; the ankle reflexes were 3+ and equal 
and there was no atrophy.  In August 1993, a physician noted 
apparent peroneal tendinitis with prior surgery on the left, 
which was a persisting disability.  The peripheral pulses 
were of good quality and there was no peripheral edema.  In 
October 1993, the left ankle had decreased sensation in the 
lateral aspect.  The assessment was chronic tendonitis, with 
the left ankle appearing inflammatory.  A CT scan in November 
1993 revealed no significant findings other than a screw 
through the lateral malleolus into the tibia.  In December 
1993, the Veteran reported muscle weakness and pain in the 
lower extremity from the knee down.  An examination showed 
left ankle lateral malleolar effusion.  

Private records in February 1996 show that the Veteran 
underwent nerve conduction studies/electromyography of the 
left lower extremity, which showed no response in the left 
sural sensory nerve and increased distal latency of the left 
peroneal motor; there was full muscle strength by EMG 
testing.  

VA records show that in February 1996 and March 1996 the 
Veteran was seen with complaints of left ankle pain.  On 
examination in March there was exquisite tenderness with 
pulses intact.  The diagnosis was left ankle tenderness with 
painful foreign body/hardware.  

In the judgment of the Board, the foregoing findings are 
indicative of no more than mild incomplete paralysis under 
Diagnostic Code 8521.  

The Veteran underwent surgical repair of a dislocated 
peroneal tendon and excision of possible neuroma of the sural 
nerve by a private physician in March 1996, and was granted a 
temporary total evaluation due to convalescence under 
38 C.F.R. § 4.30, for the period of March 28, 1996 to August 
1, 1996.  



Period From August 1, 1996, to February 25, 2003

VA records show that in May 1997 the Veteran was diagnosed 
with probable left Achilles tendonitis.  In March 1998, she 
complained of numbness and cramping in the left lower 
extremity below the knee.  It was noted that she had had a 
left ankle neuroma removed in 1996.  In January 1999, she 
presented for a nerve conduction study/electromyography of 
the left lower extremity, which showed mild sensory 
peripheral neuropathy affecting the lower extremity.  On 
physical examination at that time, muscle testing was 4-/5 in 
the left lower extremity except for dorsiflexion (3+/5).  
Sensation was decreased, and there was mild atrophy of the 
lower extremities.  In March 2000, the Veteran requested 
information on splints for the chronic neuropathy in her feet 
and ankles.  At that time she used an ankle fixation orthotic 
for assistance with mild foot drop, which did not help.  In 
April 2000, her main complaint was pain that was greater in 
the left ankle than the right ankle.  In May 2001, October 
2001 and November 2001, the Veteran was seen for pain in the 
lower extremities.  

In the judgment of the Board, the foregoing findings are 
indicative of no more than moderate incomplete paralysis 
under Diagnostic Code 8521.  

Period Beginning February 25, 2003

VA records show that in March 2003 the Veteran was seen for 
constant pain in the ankles.  

At the time of an April 2003 VA examination, the Veteran 
complained of numbness above the lateral malleolus on the 
left ankle that radiated down to the side of the foot, and 
asserted that due to this numbness she had problems walking.  
At times she complained of sharp, electricity-like pain that 
radiated upwards from the ankle to the mid-calf area.  She 
applied heating pads or took strong medication to relieve the 
pain.  On examination, there was a complaint of neuralgia and 
neuritis type pain on the lateral aspect of the left leg and 
foot with numbness sensation of the foot.  Motor and sensory 
functions were normal, and deep tendon reflexes for the 
ankles were 2+.  

VA records show that in July 2003 the Veteran complained of 
left peroneal pain and requested a brace; she was issued an 
Ace wrap.  In January 2004, a left ankle support was ordered.  
In March 2005, the Veteran was seen for numbness of the left 
lower leg, which was evident on examination.  In November 
2005, the diagnosis was metatarsalgia of the left foot.  

At the time of a January 2006 VA examination, her complaints 
were similar to those of the previous examination, regarding 
numbness and pain.  On examination, motor testing was normal 
throughout except for the left ankle, where there was mild 
dorsiflexion and plantar flexion weakness, possibly pain-
related and due to the surgeries of her left ankle.  Reflexes 
were 2+ in the ankles.  Sensory testing revealed absent pin 
sensation in the left lateral foot in the distribution of the 
sural nerve.  The diagnosis was left sural neuropathy status 
post sural nerve removal because of a neuroma with ankle pain 
and history of tendon repair that limited full mobility of 
the left ankle.  

At the time of a September 2008 VA neurological examination, 
the Veteran indicated that she used a wheelchair, but was 
able to walk.  She reported some numbness in her left foot 
where a nerve was taken out.  On examination, there was loss 
of sensation in the region of the left sural nerve.  Her gait 
showed that she was able to walk without assistance, but did 
so hesitantly due to ankle pain.  The diagnosis was bilateral 
lower extremity pain in the ankle with left sural nerve 
neuroma, with altered sensation over the distribution of the 
left lateral foot.  Motor testing was grossly intact except 
for pain-related weakness with full dorsiflexion in the 
ankle.  The examiner remarked that the Veteran's clinical 
deficits were orthopedic in nature in addition to sensory 
loss over the left sural nerve from her sural neuroma 
treatment.  

At the time of a September 2008 VA orthopedic examination, 
the Veteran complained of constant pain in the left ankle, 
described as a pulling, sharp, and dull sensation.  This 
became worse as she stood for longer than 15 or 20 minutes.  
She used an elastic brace on an almost daily basis.  

On examination, there was some generalized weakness 
throughout the entire left ankle.  There was some giving way 
to muscle testing with range of motion.  There was no 
specific swelling, and there was a good pulse in the foot.  
She had some numbness along the lateral border of the foot.  
The diagnosis included history of left sural nerve neuroma.  
The examiner remarked that none of the nerve issues 
concerning the Veteran affected paralysis, as she had no 
signs of paralysis at all.  The examiner stated that the 
nerve endings were strictly sensory in nature, and not of the 
motor nerves.  She had no other specific weakness, 
fatigability, or lack of coordination.  

In the judgment of the Board, the foregoing findings are 
indicative of no more than severe incomplete paralysis under 
Diagnostic Code 8521.  As stated by the most recent VA 
examiner, there were no signs of paralysis with regard to the 
left ankle disability.  

As discussed, consideration has been given to "staged 
ratings" for left sural nerve neuroma with neurologic 
deficit over the period of time since service connection 
became effective in October 1990.  The Board concludes that 
the evidence shows that the Veteran's disability is 
appropriately rated as 10 percent disabling from October 31, 
1990, 20 percent disabling from August 1, 1996, and 30 
percent disabling from February 25, 2003.  In arriving at the 
determination herein, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  

Recurrent Peroneal Subluxation of the Right Lower Extremity

The service-connected recurrent peroneal subluxation of the 
right lower extremity is evaluated as 10 percent disabling, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5271, from the 
effective date of service connection in October 1990.  



Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limited motion of the ankle warrants a 10 percent rating, and 
marked limited motion of the ankle warrants a 20 percent 
rating.  Normal (full) range of motion of the ankle is from 0 
degrees to 20 degrees of dorsiflexion and from 0 degrees to 
45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of 
the ankle in plantar flexion, less than 30 degrees, warrants 
a 20 percent rating.  Ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 
percent rating.

Additionally, under Diagnostic Code 5262, for impairment of 
the tibia and fibula, where there is malunion, a 10 percent 
rating is assigned for slight knee or ankle disability; a 20 
percent rating is assigned for moderate knee or ankle 
disability; and a 30 percent rating is assigned for marked 
knee or ankle disability.  Where there is nonunion, with 
loose motion, requiring brace, a 40 percent rating is 
assigned.

In this case, the Veteran underwent a VA examination in 
August 1991.  At that time, she reported that she experienced 
recurrent subluxations in the peroneal tendons of the right 
ankle, which she was usually able to reduce herself.  Range 
of motion of the right ankle was full with 20 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 10 degrees of 
eversion, and 20 degrees of inversion.  There was tenderness 
along the peroneal tendons, and they were not subluxed at 
that time.  Neurological examination of the right ankle was 
normal.  X-rays demonstrated no significant abnormalities.  

At the time of a fee basis VA examination in April 2003, the 
Veteran complained of pain; she felt that her tendons on the 
lateral side of the ankle cramped up and gave her marked 
difficulty to ambulate.  She used a lightweight wheelchair 
for long distances and crutches or a cane for short 
distances.  



On neurological evaluation, motor and sensory function was 
normal and deep tendon reflexes for the ankles were 2+.  
Range of motion findings were not provided.  X-rays of the 
right ankle showed old post-traumatic changes and a plate and 
screws in the fibula.  At the time of a VA neurological 
examination in January 2006, the findings were similar to 
those on the April 2003 examination.  

VA and private records dated from June 1992 reflect 
complaints of chronic ankle pain.  The clinical findings were 
consistent with those on the VA examinations.  For example, 
an October 1993 VA record indicated normal range of motion of 
the right ankle without effusion.  VA X-rays of the ankle in 
November 1993 were normal, and showed no evidence of 
ligamentous laxity.  A private nerve conduction 
study/electromyography in February 1996 was normal with 
regard to the right lower extremity.  There were episodes of 
right peroneal tendinitis without a history of subluxation, 
such as was noted on a March 1996 VA record.  In November 
1997, a VA record indicated that she sprained her right 
ankle; it was a little tender to the touch but not swelled.  
VA X-rays of the right ankle in March 1999 were negative.  VA 
records indicate that she was involved in a car accident in 
August 2002 and underwent surgery on the fractured ankle 
(screws were removed in January 2003, but she still had a 
plate).  VA outpatient records indicate in October 2003 that 
the right ankle range of motion was decreased, with 
dorsiflexion of 5 degrees and plantar flexion of 30 degrees 
and that the ankle joint was tender to palpation but without 
instability.  In November 2003, a VA orthopedic surgeon 
indicated in a statement that the Veteran needed to remain 
non-weight bearing on her ankle at all times.  It was noted a 
month later that X-rays showed nonunion of the lateral 
malleolus, and the Veteran was placed on a list for a bone 
graft.  VA records in January 2005 indicate that the right 
distal fibular fracture was healing and stable.  A September 
2005 VA record indicates that the right ankle had no apparent 
swelling or deformity, although there was tenderness and 
decreased range of motion (measurements in degrees were not 
provided).  In November 2005, it was noted on a follow-up 
visit that the Veteran was doing well since the lateral 
malleolar nonunion was corrected and the right ankle 
examination was negative.  VA X-rays in February 2006 showed 
degenerative osteoarthritic changes in the right ankle.  

In reviewing this evidence, the Board finds that prior to the 
VA examination of September 16, 2008, although the Veteran 
had some degree of disability from her service-connected 
condition, as objectively shown by the decreased limitation 
of motion and osteoarthritic changes on X-ray, the medical 
evidence does not show that she has either marked limitation 
of motion of the ankle as required for the assignment of a 20 
percent rating under Diagnostic Code 5271, or moderate ankle 
disability with impairment of the tibia or fibula as required 
for the assignment of a 20 percent rating under Diagnostic 
Code 5262.  Overall, the findings do not more nearly 
approximate the criteria for the next higher rating under the 
applicable rating criteria, even taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Beginning with the VA orthopedic examination on September 16, 
2008, however, the clinical findings relevant to the right 
lower extremity disability reflect a worsening of the 
service-connected condition.  The Veteran related that 
surgery on the right ankle in 1997 helped some of the 
subluxation but that the ankle continued to bother her, and 
then in 2002 she was involved in a motor vehicle accident 
whereby she fractured her right ankle and underwent open 
reduction and internal fixation, followed by additional 
surgical procedures to remove a screw and undergo a bone 
graft of the fibular fracture.  Presently, she complained of 
5/10 pain in the ankle all the time, which increased to 10/10 
when she stood up.  She used a small brace nearly all the 
time.  On examination, she used a cane to stand.  Range of 
motion of the right ankle was 0 degrees of active 
dorsiflexion (20 degrees of passive dorsiflexion) and 30 
degrees of plantar flexion.  There was some numbness and 
tingling along the lateral border of the right foot, 
extending into the lateral aspect of the ankle.  Deep tendon 
reflexes in the ankles were 2+.  X-rays of the right ankle 
showed a well-healed fibular fracture with a semi-tubular 
plate over the fracture, maybe some slight widening of the 
syndesmosis, and early osteoarthritis of the joint.  The 
diagnosis was history of bilateral peroneal tendon 
subluxation and history of right superficial peroneal nerve 
neuroma.  The examiner opined that the Veteran had a 10 
percent disability for the right peroneal tendon 
subluxations, with a main problem of pain and sensory 
changes, which did not adversely affect her function or her 
range of motion.  

The examiner stated that the limited amount of active 
dorsiflexion of the foot was not attributable to specific 
nerve damage, as her problems were strictly that of sensory 
nerves.  Further, she had no other specific weakness, 
fatigability, or lack of coordination.  

At the time of a VA neurological examination on September 16, 
2008, the Veteran was unable to dorsiflex her ankle fully due 
to pain, although plantar flexion appeared to be intact 
despite discomfort in the ankle.  Sensation of the right leg 
was intact.  The examiner remarked that the Veteran's 
clinical deficits were orthopedic in nature.  

In reviewing this evidence, the Board finds that from 
September 16, 2008, the objective evidence shows that the 
Veteran more closely approximates the criteria for a 20 
percent rating for marked limitation of motion of the ankle 
under Diagnostic Code 5271, but no more than moderate ankle 
disability under Diagnostic Code 5262, as demonstrated by 
restriction of ankle movement by about half of normal, pain 
and discomfort in the ankle, sensory changes (numbness), and 
early osteoarthritis in the joint.  The requirement for 
marked ankle disability has not been satisfied and a higher 
rating, 30 percent, under Diagnostic Code 5262 is not in 
order.  

With a 20 percent evaluation from September 16, 2008, the 
Veteran's disability is evaluated at the maximum rating under 
Diagnostic Codes 5271 and 5273 (for malunion of the os calcis 
or astragalus).  Also, ankylosis has not been demonstrated or 
noted on examination for a higher rating under Diagnostic 
Code 5270.  For these reasons, the findings do not more 
nearly approximate the criteria for the next higher rating 
under the applicable rating criteria, even taking into 
account the provisions of 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

There are no other diagnostic codes in VA's Rating Schedule 
under which the Veteran's disability would be more 
appropriately evaluated.



Despite the Veteran's complaints of ankle pain, there is no 
basis for a rating higher than 10 percent before September 
16, 2008 or for a rating higher than 20 percent from 
September 16, 2008, for the recurrent peroneal subluxation of 
the right lower extremity under the applicable codes.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard does not 
apply.  38 U.S.C.A. § 5107(b).

Consideration has been given to "staged ratings" for 
recurrent peroneal subluxation of the right lower extremity 
over the period of time since service connection became 
effective in October 1990.  The Board concludes that the 
evidence shows that the Veteran's disability is appropriately 
rated as 10 percent disabling from October 31, 1990, and 20 
percent disabling from September 16, 2008.  In arriving at 
the determination herein, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  


ORDER

An initial rating higher than 10 percent effective October 
31, 1990, an initial rating higher than 20 percent effective 
August 1, 1996, and an initial rating higher than 30 percent 
effective February 25, 2003, for left sural nerve neuroma 
with neurologic deficit, is denied.  

An initial rating higher than 10 percent, prior to September 
16, 2008, for recurrent peroneal subluxation of the right 
lower extremity, is denied.  

An initial rating of 20 percent, effective September 16, 
2008, for recurrent peroneal subluxation of the right lower 
extremity, is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


